Title: To Thomas Jefferson from Abbé Morellet, 1 August [1787]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
mercredy soir. 1er aoust. [1787]

Je vous remercie bien de m’avoir communiqué l’inquiry in to the principles of a commercial system. Je vous avoue que je n’en goute pas la doctrine sur beaucoup de points, ni son projet d’etablir des droits sur les vaisseaux etrangers pour reserver aux americains la navigation de port à port et même la navigation aux autres pays de l’europe ni son grand desir de favoriser et de regler déjà l’etablissement de manufactures dans un pays qui a beaucoup mieux à faire; ni ses calculs des avantages des manufacturiers d’amerique sur ceux d’europe &c. Tout cela dis je me paroit pour contraire aux veritables maximes de l’administration. Je suis plus content de ce qu’il dit de la guerre et il me semble qu’il peint avec verité la situation de votre amérique à cet egard. Il parle encore fort bien du credit public et de la necessité de prendre des mesures pour le payement de votre dette nationale. Ainsi ce petit ouvrage est comme tous les ouvrages melé de bon et de mauvais. Je vous le renvoye en vous priant de m’en procurer un exemplaire si vous aves quelque moyen sous la main pour cela.
Je profite en même tems de la permission que vous m’avez donnée de vous addresser mes lettres pour notre respectable ami Mr. Franklin. Je vous envoye donc une lettre et un petit paquet à part que je desire lui etre envoyé avec quelque autre chose qui ne soit pas lettre afin que cela ne soit pas taxé aux prix exorbitans de la poste. Je vous prie aussi si vous aves quelque occasion d’envoyer même la lettre par quelque autre voie que la poste mais après tout si vous n’en aves pas faites la je vous prie partir par la voye ordinaire. Mr. Grant a beaucoup de choses à envoyer à Madame  Beache et à Mr. Franklin. Il m’a dit ce me semble qu’il se concerteroit avec vous. Mille pardons Monsieur de la liberté que je prens mais vous me l’aves accordée. Agrées l’hommage du respectueux devouement avec lequel j’ai l’honneur d’etre Monsieur Vôtre très humble et très obeissant Serviteur,

L’abbé Morellet

